ITEMID: 001-75668
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: UMAROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Sulim Garmasovich Umarov, is a Russian national who was born in 1926 and lives in Moscow. He is represented before the Court by Mr A. Voytsekhovskiy, a lawyer practising in the Tver Region.
At the material time the applicant, his wife and their two sons lived in a private house at 206 Shefskaya Street, Grozny.
In late 1994 the Russian Government launched a military operation in Chechnya, aimed at disarming illegal armed formations.
According to the applicant, on 15 August 1995, during one of the federal attacks on Grozny, his then six-year-old elder son was seriously injured with the result that he was paralysed.
In early October 1999 a new military operation was commenced on the territory of Chechnya.
According to the applicant, from 10 October until 10 November 1999 he and his family hid in the basement of their house fearing massive air strikes and artillery shelling of Grozny.
On 10 November 1999 they were admitted to hospital and diagnosed with post-contusional syndrome and neurasthenia. The applicant submitted a medical certificate confirming the above diagnosis.
On 20 December 1999 the applicant and his family members were discharged from hospital, which was being evacuated since the warfare intensified.
On the same date the applicant and his relatives returned home.
According to the applicant, at some point in December 1999 they were intimidated and robbed by federal soldiers.
At the end of December 1999 the federal military authorities warned the residents of Grozny that they should leave the city within 48 hours.
On 30 December 1999 the applicant and his family left for Ingushetia. According to the applicant, federal military kept refugees from Grozny at a check-point at the Ingush border for three days in the open and without giving them any food.
At the beginning of January 2000 the applicant and members of his family reached Moscow and stayed with their relatives.
At some point the applicant found out that his house and other property in Chechnya had been destroyed during the hostilities.
On 10 November 2000 local authorities drew up an evaluation report (дефектный акт) confirming that the applicant’s possessions were completely devastated during the hostilities in 1999 – 2000.
On 4 June 2001 the applicant filed a court claim against the Ministry of Finance in the Basmanny District Court of Moscow (“the District Court”). He complained about the destruction of his possessions, enclosing the evaluation report of 10 November 2000 and a list of the destroyed items of his property, and sought compensation for pecuniary and non-pecuniary damage.
On 4 July 2001 the District Court delivered its judgment, in which it acknowledged the fact that the applicant’s private house and other belongings had been destroyed as a result of the hostilities in 1999 – 2000. The court held, however, that under Section 1069 of the Civil Code of Russia the State was only liable for damages for its agents’ actions which were unlawful. It noted that the military operation in Chechnya had been launched by virtue of presidential decree no. 2166 of 30 November 1994, and governmental decree no. 1360 of 9 December 1994 which had been found constitutional by the Constitutional Court of Russia on 31 July 1995, except for two provisions of the governmental decree. In this latter respect the court noted that the said two provisions had never been applied to the applicant, and therefore no unlawful actions on the part of the State bodies had ever taken place to warrant compensation for damage inflicted on the applicant’s property.
The court further held that under Section 1079 of the Civil Code of Russia damage inflicted by a source of increased danger was to be compensated for by a person or entity using such source, unless it was proven that the damage had been caused on account of force majeure or the fault of the affected person. However, in the court’s view, the applicant had not submitted any evidence to confirm that his property had been destroyed by a source of increased danger used by the State, or that he had borne any mental suffering in connection with the destruction of his housing and other possessions. Accordingly, the court concluded that there were no grounds for granting the applicant’s claims.
On 12 April 2002 the Moscow City Court dismissed the applicant’s appeal thus upholding the first instance judgment.
